DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 9/12/21.  Claims 1-20 have been cancelled.  Claims 21-43 have been added.  Claims 21-43 are pending.  Claims 23-24, 26-28, 30, 34-35, 37, 39-40, 42-43 have been withdrawn.  Claims 21-22, 25, 29, 31-33, 36, 38, 41 are examined herein.  
Applicant’s amendments to the claims have rendered the 102 rejection over Vijay et al. (US Patent Application 2005/0208147 A1) moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the 102 rejection over Gutterman et al. (WO 2006/081371 A2) have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and modified below due to the claim amendments.  
The following new rejections, necessitated by the claim amendments, will now apply.




Claim Objections
Claim 21 is objected to because of the following informalities: the first “a” in “wherein active ingredient is a in a predetermined” is not needed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-22, 25, 29, 31-33, 36, 38, 41 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 21 recites the limitation "wherein active ingredient.”  There is insufficient antecedent basis for this limitation in the claims.

Claim 28 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 28 recites the limitation "wherein the first spermicidal is celastrol” in claim 21.  There is insufficient antecedent basis for this limitation in the claims.



	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 25, 29, 31-33, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutterman et al. (WO 2006/081371 A2, of record).
Gutterman et al. teach therapeutic compositions comprising a natural triterpenoid and a proteasome inhibitor (abstract and claim 28).  A preferred natural triterpenoid is lupeol (page 3, lines 5-9).  The natural triterpenoid and proteasome inhibitor may be administered together or separately (page 7, lines 25-27; page 28, line 28 to page 29, line 9).  Gutterman et al. also teaches that triterpenoids are known for their spermicidal or contraceptive properties (page 14, lines 3-6).  Application via a suppository, pill (page 23, lines 6-15), or sponge in a body cavity (page 25, line 30 to page 26, line 18), such as a vagina (page 34, line 6) is taught.  Finally, solutions, emulsions, and dispersions are taught (page 21, lines 23-32), which encompass foams and creams.  Various excipients, such as lactose, starch, and magnesium stearate are taught (page 24, lines 2-6).
The limitations regarding “spermicidal” or “contraceptive” as well as “inhibits P4- or PregS-induced human sperm hyperactivation, sperm motility or fertilization” are given little patentable weight since they are drawn to the intended use of a composition.  	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

Response to Arguments
	Applicant argues that Gutterman teaches nothing about any triterpenoid comprising a ring structure of pristimerin or lupeol, let alone formulated and configured as an intravaginal contraceptive formulation.
	This is not persuasive because Gutterman clearly teaches lupeol as a preferred example of a natural triterpenoid that can be used in the context of the reference.  Furthermore, Applicant is reminded that the claims are drawn to a composition, therefore any limitations drawn to the intended use is given little patentable weight.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gutterman et al. (WO 2006/081371 A2, of record), as applied to claims 21-22, 25, 29, 31-33, 36.
The instant claims are directed to a composition consisting of lupeol, wherein the composition is formulated and configured in the form of a drug-impregnated silicone elastomer vaginal ring or polymeric intrauterine device (IUD).  
Gutterman et al. teach as discussed above, however, fail to disclose the composition is formulated and configured in the form of a drug-impregnated silicone elastomer vaginal ring or polymeric intrauterine device (IUD).  
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have formulated and 
A person of ordinary skill in the art would have been motivated to formulate and configure the composition comprising lupeol into a drug-impregnated silicone elastomer vaginal ring or polymeric intrauterine device (IUD) because Gutterman et al. teaches that the composition may be formulated for application to body cavities, such as the vagina.  Since various application methods, such as suppositories and sponges, are taught, one of ordinary skill in the art could have easily envisioned other known vaginal formulations, such as drug-impregnated silicone elastomer vaginal ring or polymeric intrauterine device (IUD), for use with a reasonable expectation of success.  Furthermore, one of ordinary skill in the art could also consider various known contraceptive formulations, such as drug-impregnated silicone elastomer vaginal ring or polymeric intrauterine device (IUD), since Gutterman et al. teaches that triterpenoids are known for their spermicidal or contraceptive properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627